Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informality: 

Claim 4, line 1, the examiner suggests removing the recitation of “based on a dielectric resonator” to provide consistency in the claim language. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 5, lines 3-4, note that the recitation of “the first and second feeding metal probes” and “the third and fourth feeding metal probes” lacks proper antecedent bases since no first, second, third or fourth feeding metal probe has been previously defined in the chain of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Numssen et al. (US2018/0212299 A1).

In regards to claim 1, Numssen et al. teaches in Fig. 1 a dual-channel filter comprising the following:
A metal cavity (702), a dielectric resonator (100), two tuning metals probes (230 and 240), and two feeding metal probes (210 and 220);
Based on Fig. 1, the dielectric resonator (100) is disposed at a center of the metal cavity and the two feeding metal probes (210 and 220) are disposed in a space around the metal cavity (702);
Based on Fig. 1, the two tuning metal probes (230 and 240) are connected to the metal cavity and are respectively located at a central position directly above and below the dielectric resonator (100).
In regards to claim 3, based on related Fig. 2, the dual-channel filter structure has symmetry (i.e. mirror image) across axis (709).
In regards to claim 4, based on Fig. 1, the metal cavity (702) has a cylinder shape. 
In regards to claim 7, based on Paragraph [0106], last line therein, the dielectric resonator has a dielectric constant of 36.
In regards to claim 8, based on Fig. 1, a supports (110 and 120) positions the dielectric resonator (100) to a central position of the metal cavity (702). 
In regards to claim 9, based on Paragraph [0019] and Paragraph [0021], Numssen et al. teaches that the dielectric resonator has a ratio to excite a HEH11 mode and HEE11 mode, wherein the resonate modes are orthogonal to each other and achieves a quad-mode resonator. 
Allowable Subject Matter

Claims 2 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Numssen et al. as disclosed above. However Numssen et al. does not teach: in regards to claim 2, wherein the dual-channel filter comprises a third and fourth metal probe opposite to each other, and a line connecting the first and second feeding metal probe is perpendicular to a line connecting the third and fourth feeding metal probes; and in regards to claim 5, wherein the metal cavity is a rectangular parallelepiped of equal length and width, and wherein the dual-channel filter comprises third and fourth metal probes which are located at opposite end of another diagonal of the metal cavity. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 2, claim 6 has also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843